Order entered September 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00469-CV

                                 RONNA HODGES, Appellant

                                                   V.

                         JOHN CURTIS HODGES, ET AL, Appellees

                       On Appeal from the County Court at Law No. 2
                                    Hunt County, Texas
                            Trial Court Cause No. CC1700152

                                            ORDER
       Before the Court is appellant’s September 10, 2018 motion for extension of time to file

brief. Although our records reflect appellant is represented by counsel, the motion was filed pro

se by appellant, who is a licensed attorney. As the basis for the extension, appellant states she is

“in the process of retaining appellate counsel.”

       We GRANT the motion to the extent we ORDER the brief be filed no later than October

15, 2018. We DIRECT the Clerk of the Court to add appellant as counsel.




                                                        /s/   DAVID EVANS
                                                              JUSTICE